DETAILED ACTION

The instant application having application No 16/843846 filed on 04/08/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 4 or 6 or 8 or 14 is incorporated into the independent claim 1.
Claim 18 would be allowable if (i) claim 22 or 23 or 28 is incorporated into the independent claim 18.
Claim 29 would be allowable if (i) claim 22 or 23 or 28 is incorporated into the independent claim 29.
Claim 30 would be allowable if (i) claim 22 or 23 or 28 is incorporated into the independent claim 30.
The claims 1-30 are have the conditional limitation “when the eSCO packet, “when it is determined”, “when it is not determined”, “when the NACK notification”, and “whether the primary device”, “whether or not the primary device”, “whether or not the secondary device”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5, 7, 12-13, 18-21, 27, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gostev et al. (U.S. 20180084456, Mar. 22, 2018) in view of Desai et al. (U.S. 20190230738, Jul. 25, 2019).
 Regarding Claim 1, Gostev discloses the host piconet being shared between the host and primary devices, the host and primary devices respectively being master and slave of the host piconet(page 2, par (0027), line 1-10, the first piconet is a source-to-audio bud piconet, wherein the source device is the master and a primary audio bud is a slave, the second piconet is an audio bud-to-audio bud piconet, wherein the primary audio bud is the master and a secondary audio bud is a slave), 
and when the eSCO packet has not been sniffed (page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered), 
receiving a relay of the eSCO packet from the primary device over one or more slots of a primary/secondary (P/S) piconet shared between the primary and secondary devices(page 3, par (0038-0039), line 1-10, the audio bud B relay data received from source device A to the audio bud C, the audio bud C privately acknowledge or not acknowledge (ACK/NACK) receipt of the data relay to the audio bud B over the B2B piconet), 
(page 4, par (0040), line 1-10, the relay source data packet transmitted over the B2B piconet using the remaining time in the source transmission slot (wherein eSCO window), the ACK message to the source device transmitted in a source reception slot ("Rx slot") and thus guarantee that all of the sink devices receive the source data packets in a timely manner).
Gostev discloses all aspects of the claimed invention, except a secondary device, the method comprising sniffing one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet for an eSCO packet transmitted from a host device, the eSCO window comprising a reserved window and a retransmission window.
Desai is the same field of invention teaches a secondary device, the method comprising sniffing one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet for an eSCO packet transmitted from a host device (page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO window), two of the six SR time slots allocated to transmit or receive slots and/or four of the six SR time slots include retransmission time slots to transmit or receive a retransmission), the eSCO window comprising a reserved window and a retransmission window(page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO retransmission window)).
Gostev and Desai are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the eSCO window comprising a reserved window and a retransmission window the teaching of Gostev to include the eSCO link include up to six SR time slots every twelve SR slots for retransmission the teaching of Desai because it is providing wireless communication devices capable of communicating content, data, information and signals via a wireless medium.
Regarding Claim 2, Gostev discloses the eSCO packet is a voice packet (page 2, par (0027), line 1-10, the first piconet is a source-to-audio bud piconet, wherein the source device is the master and a primary audio bud is a slave).
Regarding Claim 3, Gostev discloses receiving the relay of the eSCO packet from the primary device comprises listening for the eSCO packet from the primary device over the P/S piconet without determining whether or not the primary device has received the eSCO packet from the host device(page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered).
Claim 5, Gostev discloses when the eSCO packet has been sniffed, sending an ACK notification to the primary device over the P/S piconet, the ACK notification indicating that the secondary device has sniffed the eSCO packet(page 3, par (0038-0039), line 1-10, the audio bud B relay data received from source device A to the audio bud C, the audio bud C privately acknowledge or not acknowledge (ACK/NACK) receipt of the data relay to the audio bud B over the B2B piconet).
Regarding Claim 7, Gostev discloses when the eSCO packet has been sniffed, refraining from listening for the eSCO packet from the primary device (page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered).
Regarding Claim 12, Gostev discloses when the eSCO packet has been sniffed, relaying the eSCO packet to the primary device without determining whether or not the primary device has received the eSCO packet from the host device(page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered).
Regarding Claim 13, Gostev discloses all aspects of the claimed invention, except relaying the eSCO packet to the primary device comprises relaying the eSCO packet to the primary device over one or more slots of the P/S piconet corresponding to one or more slave slots of the host piconet subsequent to the eSCO window within the interval.
Desai is the same field of invention teaches relaying the eSCO packet to the primary device comprises relaying the eSCO packet to the primary device over one or more slots of the P/S piconet corresponding to one or more slave slots of the host piconet subsequent to the eSCO window within the interval (page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO window), two of the six SR time slots allocated to transmit or receive slots and/or four of the six SR time slots include retransmission time slots to transmit or receive a retransmission).
Regarding Claim 18, Gostev discloses the host and primary devices respectively being master and slave of the host piconet(page 2, par (0027), line 1-10, the first piconet is a source-to-audio bud piconet, wherein the source device is the master and a primary audio bud is a slave, the second piconet is an audio bud-to-audio bud piconet, wherein the primary audio bud is the master and a secondary audio bud is a slave), 
and when the eSCO packet has been received(page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered), relaying the eSCO packet to a secondary device over one or more slots of a primary/secondary (P/S) piconet shared between the primary and secondary devices(page 3, par (0038-0039), line 1-10, the audio bud B relay data received from source device A to the audio bud C, the audio bud C privately acknowledge or not acknowledge (ACK/NACK) receipt of the data relay to the audio bud B over the B2B piconet), wherein the secondary device is configured to sniff for the eSCO packet over the one or more master slots of the eSCO window(page 4, par (0040), line 1-10, the relay source data packet transmitted over the B2B piconet using the remaining time in the source transmission slot (wherein eSCO window), the ACK message to the source device transmitted in a source reception slot ("Rx slot") and thus guarantee that all of the sink devices receive the source data packets in a timely manner).
Gostev discloses all aspects of the claimed invention, except a primary device, the method comprising listening on one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet to receive an eSCO packet transmitted from a host device, the host piconet being shared between the host and primary devices, the eSCO window comprising a reserved window and a retransmission window.
Desai is the same field of invention teaches a primary device, the method comprising listening on one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet to receive an eSCO packet transmitted from a host device, the host piconet being shared between the host and primary devices(page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO window), two of the six SR time slots allocated to transmit or receive slots and/or four of the six SR time slots include retransmission time slots to transmit or receive a retransmission), the eSCO window comprising a reserved window and a retransmission window(page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO retransmission window)).
Gostev and Desai are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the eSCO window comprising a reserved window and a retransmission window the teaching of Gostev to include the eSCO link include up to six SR time slots every twelve SR slots for retransmission the teaching of Desai because it is providing wireless communication devices capable of communicating content, data, information and signals via a wireless medium.
Regarding Claim 19, Gostev discloses the eSCO packet is a voice packet (page 2, par (0027), line 1-10, the first piconet is a source-to-audio bud piconet, wherein the source device is the master and a primary audio bud is a slave).
Regarding Claim 20, Gostev discloses relaying the eSCO packet to the secondary device comprises relaying the eSCO packet to the secondary device over the one or more slots of the P/S piconet corresponding to one or more slave slots of the host piconet subsequent to the reserved window within the interval without determining whether or not the secondary device has sniffed the eSCO packet from the host device(page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered).
Regarding Claim 21, Gostev discloses when the eSCO packet has not been received, sending a NACK notification to the secondary device over the one or more slots of the P/S piconet corresponding to one or more slaves slot of the host piconet subsequent to the reserved window within the interval, the NACK notification indicating that the primary device has not received the eSCO packet(page 3, par (0038-0039), line 1-10, the audio bud B relay data received from source device A to the audio bud C, the audio bud C privately acknowledge or not acknowledge (ACK/NACK) receipt of the data relay to the audio bud B over the B2B piconet).
Regarding Claim 27, Gostev discloses when the eSCO packet has been not been received, listening for the eSCO packet from the secondary device over the P/S piconet without determining whether or not the secondary device has sniffed the eSCO packet from the host device(page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered).
Regarding Claim 29, Gostev discloses the host piconet being shared between the host and primary devices, the host and primary devices respectively being master and slave of the host piconet(page 2, par (0027), line 1-10, the first piconet is a source-to-audio bud piconet, wherein the source device is the master and a primary audio bud is a slave, the second piconet is an audio bud-to-audio bud piconet, wherein the primary audio bud is the master and a secondary audio bud is a slave),
and when the eSCO packet has not been sniffed(page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered), receive a relay of the eSCO packet from the primary device over one or more slots of a primary/secondary (P/S) piconet shared between the primary and secondary devices(page 3, par (0038-0039), line 1-10, the audio bud B relay data received from source device A to the audio bud C, the audio bud C privately acknowledge or not acknowledge (ACK/NACK) receipt of the data relay to the audio bud B over the B2B piconet),  wherein the primary device is configured to receive the eSCO packet over the one or more master slots of the eSCO window(page 4, par (0040), line 1-10, the relay source data packet transmitted over the B2B piconet using the remaining time in the source transmission slot (wherein eSCO window), the ACK message to the source device transmitted in a source reception slot ("Rx slot") and thus guarantee that all of the sink devices receive the source data packets in a timely manner).
Gostev discloses all aspects of the claimed invention, except a secondary device, comprising a transceiver system; a memory system; and a processing system communicably coupled to the transceiver system and/or the memory system, wherein the transceiver system, the memory system, and/or the processing system are configured to sniff one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet for an eSCO packet transmitted from a host device.
Desai is the same field of invention teaches a secondary device, comprising a transceiver system; a memory system; and a processing system communicably coupled to the transceiver system and/or the memory system, wherein the transceiver system, the memory system, and/or the processing system are configured to sniff one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet for an eSCO packet transmitted from a host device (page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO window), two of the six SR time slots allocated to transmit or receive slots and/or four of the six SR time slots include retransmission time slots to transmit or receive a retransmission), the eSCO window comprising a reserved window and a retransmission window (page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO retransmission window)).
Gostev and Desai are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the eSCO window comprising a reserved window and a retransmission window the teaching of Gostev to include the eSCO link include up to six SR time slots every twelve SR slots for retransmission the teaching of Desai because it 
Regarding Claim 30, Gostev discloses the host piconet being shared between the host and primary devices, the host and primary devices respectively being master and slave of the host piconet(page 2, par (0027), line 1-10, the first piconet is a source-to-audio bud piconet, wherein the source device is the master and a primary audio bud is a slave, the second piconet is an audio bud-to-audio bud piconet, wherein the primary audio bud is the master and a secondary audio bud is a slave),
 and when the eSCO packet has been received(page 3, par (0038-0039), line 1-10, if the audio bud B receives data packets from the source device A and the audio bud C does not, then the audio bud B relay source data packets to the audio bud C after the audio bud B acknowledges to source device A that the packets were delivered), relay the eSCO packet to a secondary device over one or more slots of a primary/secondary (P/S) piconet shared between the primary and secondary devices(page 3, par (0038-0039), line 1-10, the audio bud B relay data received from source device A to the audio bud C, the audio bud C privately acknowledge or not acknowledge (ACK/NACK) receipt of the data relay to the audio bud B over the B2B piconet), wherein the secondary device is configured to sniff for the eSCO packet over the one or more master slots of the eSCO window (page 4, par (0040), line 1-10, the relay source data packet transmitted over the B2B piconet using the remaining time in the source transmission slot (wherein eSCO window), the ACK message to the source device transmitted in a source reception slot ("Rx slot") and thus guarantee that all of the sink devices receive the source data packets in a timely manner).
Gostev discloses all aspects of the claimed invention, except to listen on one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet to receive an eSCO packet transmitted from a host device, the eSCO window comprising a reserved window and a retransmission window.
Desai is the same field of invention teaches to listen on one or more master slots of an enhanced synchronization connection oriented (eSCO) window within an interval of a host piconet to receive an eSCO packet transmitted from a host device(page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO window), two of the six SR time slots allocated to transmit or receive slots and/or four of the six SR time slots include retransmission time slots to transmit or receive a retransmission),
the eSCO window comprising a reserved window and a retransmission window(page 10, par (0194-0195), line 1-20, an eSCO link include up to six SR time slots every twelve SR slots for retransmission, allocated every 7.5 ms to the eSCO link(wherein eSCO retransmission window)).
Gostev and Desai are analogous art because they are from the same field of endeavor of access to a service device.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
McKenzie (US 20210112106, Apr. 15, 2021) teaches System and Method for Synchronizing Networked Rendering Devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464